Citation Nr: 0608964	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether service 
connection may be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as due to exposure to herbicides, and, 
if so, whether service connection may be granted.  

3.  Entitlement to service connection for Hepatitis C.  

4.  Entitlement to an effective date earlier than May 28, 
2002 for the assignment of a 40 percent rating for low back 
strain.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The issues of entitlement to an initial disability rating in 
excess of 10 percent for a cervical spine disability and the 
reopened claim for service connection for PTSD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hepatitis C is unrelated to an injury, disease, or event 
during active service.

2.  In March 2002, the Board found that no new and material 
evidence had been received to reopen the claim for PTSD.  

3.  Evidence received since the March 2002 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant, and raises the 
possibility of substantiating the claim.  

4.  In February 2003, the RO found that no new and material 
evidence had been received to reopen a claim for service 
connection for a skin disorder as due to exposure to 
herbicides, and so informed the veteran that same month.  

5.  The veteran did not timely disagree with the February 
2003 RO determination.  

6.  Evidence received since the February 2003 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim for service connection for a skin 
disorder.  

7.  The veteran filed a claim for an increased rating of his 
service-connected low back disability on May 28, 2002.  

8.  The manifestations required for a 40 percent evaluation 
for service-connected low back strain were not objectively 
demonstrated prior to May 28, 2002.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

2.  Evidence submitted since the Board's final denial in 
March 2002 is new and material with respect to the claim for 
service connection for PTSD, and the claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. §§ 3.156 (2005).  

3.  The February 2003 rating decision denying service 
connection for a skin disorder as due to exposure to 
herbicides is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2005).

4.  Evidence submitted since the RO's February 2003 decision 
is not new and material with respect to the claim for service 
connection for a skin disorder due to exposure to herbicides, 
and the claim for that benefit is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2005).  

5.  The criteria for the assignment of an effective date 
prior to May 28, 2002 for the award of a 40 percent 
evaluation for low back strain have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.159, 3.400 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hepatitis C

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303; Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The service medical records do not document hepatitis C 
during service, although they show that the veteran was 
treated in service for venereal disease, which is the only 
risk factor for Hepatitis C so documented.  See, VBA Fast 
Letter 04-13 dated June 29, 2004.  The veteran's Hepatitis C, 
however, is not shown by the evidence to be related to that 
venereal disease.  The medical evidence shows that the 
veteran has a current diagnosis of Hepatitis C, first 
diagnosed in the 1990's, many years after the veteran's 
separation from service in 1972.  There is no event in 
service that bears a causal relationship to the current 
diagnosis.  On the contrary, a VA examiner opined, after 
reviewing the claims file and examining the veteran in 
December 2003, that the current Hepatitis C is related to a 
prolonged history of drug use.  There is no competent medical 
evidence of record which contradicts this opinion.  While the 
veteran claims that he used drugs during service, drug usage 
of this nature constitutes willful misconduct for which 
service connection cannot be granted.  38 C.F.R. § 3.301(d) 
(2005).  

The veteran asserts that he obtained hepatitis C by 
immunization with a pneumatic gun, but there is a lack of 
scientific evidence to document transmission of hepatitis C 
virus with an air gun injector.  Veterans Benefits 
Administration, Fast Letter 04-13 (June 29, 2004).  The 
veteran's statements and testimony on the etiology of his 
Hepatitis C are not probative as lay opinions regarding 
medical diagnoses or etiology are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, as 
the preponderance of the evidence is against the claim, 
service connection is not warranted.  38 U.S.C.A. § 5107(b).  

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

PTSD

The Board denied this claim in April 1996, based on the lack 
of a verified stressor to associate with the diagnosed PTSD.  
Subsequently, no new and material evidence was found to 
reopen the claim in September 1999, by the RO, or in March 
2002, by the Board , which is the last final denial of the 
claim.  Evidence received since the last final denial of 
service connection for PTSD in March 2002 includes the 
veteran's December 2005 testimony outlining information 
regarding stressors not previously of record in March 2002.  
While his stressors of being stationed at Cam Ranh Bay and 
witnessing equipment covered with blood, being under sniper 
fire and seeing suicide bombers being hit, were of record, 
the names of witnesses who could substantiate the veteran's 
stressors were not.  The veteran's testimony now includes the 
names of two individuals who witnessed the stressor he 
previously reported concerning placing the bodies of four 
suicide bombers on a truck, during which the head of one of 
the bodies came apart.  This evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  Thus the claim is reopened and 
the appeal is granted to this extent only.  

Skin Disability

There have been several prior decisions in this claim.  In 
April 1986, the Board denied service connection for skin 
rashes as due to exposure to Agent Orange finding that while 
exposure to herbicide was presumed based on Vietnam service, 
there was no relationship between service and the current 
skin rash, to include as due to exposure to an herbicide.  
The RO denied a request to reopen in May 1986, March 1989, 
and in September 1999, and the Board found no new and 
material evidence had been received in March 2002.  The last 
final denial was in February 2003 when the RO found that no 
new and material evidence had been received.  

Evidence received since the last final denial of service 
connection for a skin disorder as due to exposure to 
herbicides is not new and material.  Evidence received since 
the February 2003 RO denial consists of VA medical records 
dated from the 1980's to 2004 which are either duplicates of 
records previously of record, and therefore not new or 
material, or others which were not previously of record and 
are new, but not material since they either include no 
treatment for skin complaints, or they show a finding of a 
skin disability, which was previously documented.  Therefore 
the evidence submitted since the February 2003 RO denial 
cannot relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.  The hearing testimony offered in 
December 2005 is new, however, it is not material since 
veteran's statements are cumulative and redundant merely 
reiterating the veteran's previous contentions.  38 C.F.R. 
§ 3.156(a) 2005.  Thus the claim is not reopened.  

Earlier Effective Date for Assignment of a 40 Percent 
Evaluation for a Low Back Disability.

In fixing an effective date for an award of increased 
compensation, the Board must make two essential 
determinations.  It must determine (1) when a claim for 
increased compensation was received, and (2) when a factually 
ascertainable increase in disability occurred.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The general rule 
is that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a) (West 2002).  An exception to this rule 
applies under circumstances where evidence demonstrates a 
factually ascertainable increase in disability during the 
one-year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date." 38 U.S.C.A. § 5110(b)(2).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1).  An informal request will be accepted 
as a claim once a formal claim for benefits has been filed.  
38 C.F.R. § 3.155(a).  

While the veteran contends that the effective date should 
extend to 1996, the Board finds that the currently assigned 
date of the claim, May 28, 2002 is proper for the effective 
date of his 40 percent evaluation.  In April 1996, the Board 
increased the veteran's evaluation from 10 to 20 percent, 
effective March 1991.  The veteran appealed this to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), but he subsequently withdrew 
his appeal and the Court dismissed his appeal.  In September 
1996 and May 1997, the RO confirmed and continued the 20 
percent rating.  These actions were not timely appealed.  See 
38 U.S.C.A. § 7015; 38 C.F.R. § 20.200.  Thereafter, there is 
nothing in the record indicating a claim for an increase 
until May 28, 2002, when the veteran submitted a VA Form 21-
4142, in which he commented that his lower back had gotten 
worse.  Thus, May 28, 2002 is the date of claim for effective 
date purposes.  

As to when a factually ascertainable increase in disability 
occurred, the February 2003 RO decision granted the 40 
percent rating for low back strain based on an October 2002 
examination report which showed muscle spasm, increased 
degenerative changes, and severe limitation of motion.  The 
record shows VA treatment for various complaints from May 
2001 to May 2002, but, regarding the low back, the record 
contains only complaints and findings of low back pain.  A 
September 2001 neurosurgery consult report contains a 
diagnosis of low back pain.  There is no showing of severe 
manifestations that would support a 40 percent rating for low 
back strain prior to May 2002 under the criteria then in 
effect, such as listing of the whole spine to the opposite 
side, a positive Goldwaithe's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space.  38 C.F.R. § 4.72, DC 5295 (2001).  Neither does 
the record show severe limitation of motion (DC 5292), 
ankylosis (DC 5289) or severe neurological manifestations 
with recurring attacks and intermittent relief (DC 5293) 
during that time.  38 C.F.R. § 4.72, DC 5289, 5292, 5293 
(2001).  Since the May 1997 decision, the record does not 
sustain a finding that based on objective evidence the 
veteran is entitled to a 40 percent rating for any part of 
the one year period preceding his May 2002 claim.  

As the first evidence of disability meeting the criteria for 
a 40 percent rating is dated in October 2002, and the claim 
was filed in May 2002, the appeal must be denied.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on all issues 
before the Board that complied with the requirements noted, 
and there was no deficiency in the timing of notice on any 
issue on appeal, with the exception of the issue on an 
earlier effective date.  Notice was provided in April 2004 on 
that issue, subsequent to the RO determination.  The 
deficiency in the timing of the VCAA notice is harmless 
error.  The requisite notifications were ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of that issue will not result 
in any prejudice to the appellant.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, he has testified at a hearing before the 
Board, and records have been obtained.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER

Service connection for Hepatitis C is denied. 

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.  

New and material evidence has not been received, and the 
claim of entitlement to service connection for a skin 
disorder as due to herbicides is denied.

The claim for an effective date earlier than May 28, 2002 for 
the assignment of a 40 percent rating for low back strain is 
denied.  


REMAND

After the grant of service connection for a cervical spine 
disability and the assignment of a 10 percent disability in 
March 2005, the veteran essentially disagreed with the 
percentage assigned in April 2005, when he reported on a VA 
Form 9 that his neck condition should be rated higher.  The 
Board accepts the statement as a Notice of Disagreement (NOD) 
pursuant to 38 C.F.R. § 20.201 (2005); however, the RO has 
not issued the veteran a Statement of the Case (SOC) in this 
matter.  Under these circumstances, the Board must remand 
this issue to the RO for the issuance of a Statement of the 
Case (SOC).  See Manlincon v. West, 12 Vet. App. at 240-41; 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The veteran contends that his squadron sustained incoming 
weaponry fire, to include mortars, rockets, and bombs when he 
was stationed in Cam Ranh Bay in Vietnam.  The veteran's 
claim for service connection for PTSD was denied based on the 
absence of a verified stressor.  The ESG (now U. S. Army and 
Joint Services Record Research Center, or JSRRC) indicated in 
a May 1995 letter, submitted with supporting documentation, 
that during the time the veteran was in Cam Ranh Bay, May to 
October 31, 1971, his basecamp location sustained numerous 
rocket and mortar attacks.  With regard to the stressor of 
enemy fire on the veteran's unit, the Board is cognizant of 
the case of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the United States Court of Appeals for Veterans 
Claims pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary. See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

Under 38 C.F.R. § 3.159(c)(4) (2005), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  The service personnel 
records, medical treatment records, veteran's statements, and 
statement from JSRRC can be viewed as evidence that meets the 
requirements for obtaining a VA examination under 38 C.F.R. 
§ 3.159(c)(4) (2005).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, this case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether the 
veteran meets the diagnostic criteria for 
PTSD, and, if so, whether the veteran's 
specific claimed in-service stressor of 
exposure to mortar fire caused him to 
develop PTSD.  The examiner should 
thoroughly review the claims folders in 
detail, including a copy of this REMAND.  
If PTSD is diagnosed, the examiner's 
report should specifically identify the 
stressor(s) that are adequate to support 
the veteran's diagnosis of PTSD.  The 
examination and the report thereof should 
be in accordance with the DSM-IV.  All 
findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed.  If the examiner 
believes that the veteran does not suffer 
from PTSD related to stressful situations 
during his military service, supporting 
rationale for that opinion should be 
provided in the report.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

2.  Issue a Statement of the Case for the 
claim of entitlement to an evaluation in 
excess of 10 percent for a cervical spine 
disability, to include notification of 
the need, and the appropriate time 
period, in which to file a substantive 
appeal to perfect the appeal on this 
issue.

3.  Adjudicate the claim for service 
connection for PTSD on a de novo basis.  
When readjudicating this claim, consider 
the Court's decisions in Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  
If the claim remains denied, issue a SSOC 
to the veteran and his representative and 
give them an appropriate period of time 
to respond before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


